DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on August 16, 2021, is a continuation of a prior U.S. non-provisional application, filed on May 21, 2019, which is the U.S. national stage of an international PCT application, filed on December 21, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2021 was filed  before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-25 would be considered as allowable if made to overcome the non-statutory double patenting rejections and the claim objections set forth in this Office action. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Double Patenting
Claims 1-25 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-25 of U.S. Patent No. 11,096,119. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art.
Claims 1-25 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-26 of U.S. Patent No. 10,555,171 in view of Bayer et al.    (EP 2 699 051 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because Bayer et al. provides prior art for the features of the present claims not identically recited by the reference claims (Bayer, paras. [0030], [0049], “As shown in Figure 1, the system according to the present invention comprises one or several wireless termination points 1, i.e. WTPs. The wireless termination points are connected via first tunnels 3 and a first distribution network 2 to an isolation switch 4. The isolation switch forwards data and control messages according to the rules specified by an isolation switch controller 6 through a control connection 5. Control messages are to configure WLAN cards on a WTP. Data messages carry data that is exchanged between user stations and a VAP. The isolation switch 4 is furthermore connected via a second distribution network 9 and second tunnels 7 to one or several virtual machine hosts 8. Each virtual machine host comprises one or several (n) virtual access points VAP1, VAP2, ...VAPn. The first and second tunnels between the entities allow transporting WLAN MAC frames and control messages over fixed packet or circuit switched networks. In an embodiment of the invention the tunnel is using the Generic Encapsulation Protocol, GRE. […] The process of forwarding frames between the WTP and the VAP is oblivious to encryption that might be applied on the link layer, such as WEP, Wired Equivalent Privacy, or IEEE 802.11i. With those encryption standards, frames payloads are encrypted and decrypted by the user station and the VAP. The forwarding decisions taken by the isolation switch are based unencrypted header information, such as source and destination addresses.”) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Objections
Claims 2 and 12-25 are objected to because of informalities for the following reasons. 
Claim 2 recites “the SP network” (l. 5), however said terminology is inconsistent with the previous recitation of the network (claim 1, l. 4). Appropriate correction is required.
Claim 12 recites “the network” (l. 6), however there is no previous recitation of a network. Accordingly, the network is simply construed as a network. Claims 13-19 are dependent therefrom. Appropriate correction is required.
Claim 13 recites “the SP network” (l. 5), however said terminology is inconsistent with the previous recitation of the network (claim 12, l. 6). Claim 14 is dependent therefrom. Appropriate correction is required.
Claim 15 recites “the SP network” (l. 5), however said terminology is inconsistent with the previous recitation of the network (claim 12, l. 6). Claims 16 and 17 are dependent therefrom. Appropriate correction is required.
Claim 16 recites “the SP network” (l. 6), however said terminology is inconsistent with the previous recitation of the network (claim 12, l. 6). Claim 17 is dependent therefrom. Appropriate correction is required.
Claim 17 recites “the SP network” (l. 7), however said terminology is inconsistent with the previous recitation of the network (claim 12, l. 6). Appropriate correction is required.
Claim 20 recites “the network” (l. 5), however there is no previous recitation of a network. Accordingly, the network is simply construed as a network. Claims 21-25 are dependent therefrom. Appropriate correction is required.
Claim 21 recites “the configuration of from the set of VNFs” (l. 3), however said language is grammatically improper. Appropriate correction is required.
Claim 22 recites “the SP network” (l. 4), however said terminology is inconsistent with the previous recitation of the network (claim 20, l. 5). Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476